08/06/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                           Assigned on Briefs July 27, 2020

             NEDRA R. HASTINGS v. LARRY M. HASTINGS JR.

                  Appeal from the Juvenile Court for Shelby County
                   No. R2487 Nancy Percer Kessler, Magistrate
                      ___________________________________

                          No. W2020-00989-COA-T10B-CV
                       ___________________________________


This is an interlocutory appeal as of right, pursuant to Rule 10B of the Rules of the Supreme
Court of Tennessee, filed by Nedra R. Hastings (“Petitioner”), seeking to recuse a special
judge in this case involving child support matters. Having reviewed the petition for recusal
appeal filed by Petitioner, and finding it fatally deficient, we dismiss the appeal.

               Tenn. Sup. Ct. R. 10B Interlocutory Appeal as of Right;
                                  Appeal Dismissed

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and KENNY W. ARMSTRONG, J., joined.

Nedra Rochelle-Ransom Hastings, Memphis, Tennessee, appellant pro se.

Larry Hastings, Jr., Memphis, Tennessee, appellee pro se.


                                        OPINION

        The Juvenile Court for Shelby County appointed Nancy Percer Kessler as a special
judge to hear matters involving child support in this case. In November of 2019, Petitioner
filed an Objection to Hearing Before Appointed Special Judges (“Objection”), objecting to
the appointment of “Nancy P. Kessler and/or Sidney Y. McCall” as special judges.
Petitioner alleges that the recusal motion contained in her Objection was denied orally
during a hearing in January of 2020, but that no written order was entered with regard to
the recusal motion contained in the Objection. Petitioner filed an Amended Motion for
Disqualification (“Amended Motion”) in February of 2020, which she alleges also was
denied orally. A written order was entered on June 26, 2020 with regard to the recusal
allegations contained in the Amended Motion. Petitioner then filed her petition for recusal
appeal in this Court on July 21, 2020.

       We have determined in this case after a review of the petition and supporting
documents submitted with the petition, that an answer, additional briefing, and oral
argument are unnecessary to our disposition because deficiencies in the petition are fatal
to Petitioner’s claim. As such, we have elected to act summarily on this appeal in
accordance with sections 2.05 and 2.06 of Rule 10B. See Tenn. Sup. Ct. R. 10B, § 2.05
(“If the appellate court, based upon its review of the petition for recusal appeal and
supporting documents, determines that no answer from the other parties is needed, the court
may act summarily on the appeal. Otherwise, the appellate court shall order that an answer
to the petition be filed by the other parties. The court, in its discretion, also may order
further briefing by the parties within the time period set by the court.”); § 2.06 (“An
accelerated interlocutory appeal shall be decided by the appellate court on an expedited
basis. The appellate court’s decision, in the court’s discretion, may be made without oral
argument.”).

       We begin by noting that: “Pro se litigants who invoke the complex and sometimes
technical procedures of the courts assume a very heavy burden.” Irvin v. City of
Clarksville, 767 S.W.2d 649, 652 (Tenn. Ct. App. 1988). Parties proceeding without
benefit of counsel are “entitled to fair and equal treatment by the courts,” but we “must not
excuse pro se litigants from complying with the same substantive and procedural rules that
represented parties are expected to observe.” Hessmer v. Hessmer, 138 S.W.3d 901, 903
(Tenn. Ct. App. 2003).

        Deficiencies in both Petitioner’s Objection and Petitioner’s Amended Motion are
fatal to Petitioner’s claim for recusal. As the deficiencies in these motions are different,
we will address first the Objection and then the Amended Motion.

        Petitioner’s Objection is deficient because it fails to comply with Rule 10B, § 1.01,
which provides, as pertinent: “The motion shall state, with specificity, all factual and legal
grounds supporting disqualification of the judge and shall affirmatively state that it is not
being presented for any improper purpose, such as to harass or to cause unnecessary delay
or needless increase in the cost of litigation.” Tenn. R. Sup. Ct. 10B, § 1.01. “The
Tennessee Supreme Court has recognized that when the word ‘shall’ is used in a statute or
rule, it is ordinarily construed as being mandatory and not discretionary.” Childress v.
United Parcel Service, Inc., No W2016-00688-COA-T10B-CV, 2016 WL 3226316, at *2
(Tenn. Ct. App. June 3, 2016), no appl. perm. appeal filed. Furthermore, this Court has
emphasized:

       that the accelerated nature of these interlocutory appeals as of right requires
       meticulous compliance with the provisions of Rule 10B regarding the
       content of the record provided to this court so as to allow this court to meet
                                             -2-
       its obligations under section 2.06 of the rule, which requires this Court to
       decide these appeals “on an expedited basis. . . . [sic]”. As such, it is
       imperative that litigants file their petitions for recusal appeal in compliance
       with the mandatory requirements of Rule 10B in the first instance.

Elliott v. Elliott, No. E2012-02448-COA-10B-CV, 2012 WL 5990268, at *3 (Tenn. Ct.
App. Nov. 30, 2012), no appl. perm. appeal filed.

       Petitioner’s Objection fails to comply with Rule 10B. As such, the record is
insufficient for review, and Petitioner’s claim for recusal contained in this motion has been
waived. See, e.g., Moncier v. Wheeler, No. 2020-00943-COA-T10B-CV, 2020 WL
4343336, at *5 (Tenn. Ct. App. July 28, 2020) (finding that failure to include affirmative
statement that motion was not being presented for improper purpose can lead to waiver of
recusal request on appeal).1

       Petitioner’s Amended Motion presents a different problem. Rule 10B provides for
two alternative methods for appealing a trial court’s denial of a recusal motion, either “the
accelerated interlocutory appeal or an appeal as of right following entry of the trial court’s
judgment.” Tenn. R. Sup. Ct. 10B, § 2.01. If an accelerated interlocutory appeal is chosen,
the “petition for recusal appeal shall be filed in the appropriate appellate court within
twenty-one days of the trial court’s entry of the order.” Tenn. R. Sup. Ct. 10B § 2.02. “The
time periods for filing a petition for recusal appeal pursuant to section 2.02 . . . are
jurisdictional and cannot be extended by the court.” Tenn. R. Sup. Ct. 10B § 2.08.

        The special judge entered the order denying recusal on June 26, 2020. Petitioner
filed her petition for recusal appeal on July 21, 2020, which is twenty-five days after the
entry of the order denying recusal. As Petitioner failed to file her petition for an accelerated
interlocutory appeal within twenty-one days of the date of entry of the order denying
recusal, this Court lacks jurisdiction to consider the petition and must dismiss the appeal
as untimely. See, e.g., In re Allie A., No. M2018-00326-COA-T10B-CV, 2018 WL
1124517 (Tenn. Ct. App. February 28, 2018) (dismissing accelerated interlocutory appeal
filed twenty-four days after entry of order denying recusal), no appl. perm. appeal filed.

       Petitioner’s petition for recusal appeal is DISMISSED. The costs of this appeal are
taxed to Petitioner, for which execution may issue. This case is remanded for further
proceedings.

                                                   _________________________________
                                                   THOMAS R. FRIERSON, II, JUDGE


1
 The time for filing a Rule 11 application for permission to appeal to the Tennessee Supreme
Court has not yet expired in this case.
                                             -3-